                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT                                       DOC#:
 SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 4/6/2020


 UNITED STATES OF AMERICA,
                                                                 No. 14-cr-773 (RA)
                        v.
                                                                       ORDER
 VICTOR LIPKIN,

                             Defendant.


 RONNIE ABRAMS, United States District Judge:

         Today, the Court received Defendant Victor Lipkin’s emergency motion for a

 sentence reduction pursuant to 18 U.S.C. § 3582(c)(1)(A), seeking compassionate release

 in light of COVID-19. No later than Wednesday, April 8, 2020, the Government shall

 advise the Court whether it has any objection to this request and, if so, provide the basis

 for that objection.

 SO ORDERED.

Dated:     April 6, 2020
           New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge
